Citation Nr: 1703526	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  09-03 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability claimed as posttraumatic stress disorder (PTSD) and polysubstance abuse/dependence.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1974 to April 1977. 

This case comes before the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office. 

In February 2011, the Veteran provided testimony at a hearing at the RO before a Veterans' Law Judge who is no longer employed by the Board.  A transcript of   that hearing is of record.  In a January 2016 letter, VA notified the Veteran of that fact and advised him that he could elect to have another hearing before another Veterans' Law Judge.  In a February 2016 response, the Veteran indicated that he did not desire another hearing.

This case was previously before the Board in May 2011 and March 2016, when it was remanded for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's claimed stressor has not been corroborated by official sources or other probative evidence. 

2.  The competent medical evidence is in equipoise as to whether the Veteran's polysubstance abuse/dependence is caused by his service-connected anxiety disorder.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for polysubstance abuse/dependence have been met.  38 U.S.C. A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).

2.  The criteria for establishing service connection for PTSD have not been met.  38 U.S.C. A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in January 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, post-service treatment records, and VA examination reports.  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that actions requested in the prior remands have been undertaken.  In this regard, additional medical records were obtained, attempts to verify the Veteran's claimed stressor were made, and a VA examination was conducted.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries    v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
 
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Generally, in order to establish service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Additionally, service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016). 

The Veteran initially filed a claim for service connection for PTSD.  VA examination in November 2011 found he did not meet the criteria for such diagnosis, but that the diagnosed anxiety disorder was related to service.  In a March 2012 rating decision, the RO granted service connection for anxiety disorder and indicated that such constituted a total grant of the benefit sought on appeal.  In that decision, the RO also noted that the examiner found the Veteran's substance abuse was less likely than not caused by military service.  The Veteran filed a letter disagreeing that the appeal was granted in full because his substance abuse was a major component of his "PTSD, here diagnosed as anxiety."  He stated with respect to the substance abuse, this was           a "non-denial denial."  Clearly, the Veteran's disagreement was not with the characterization of his disability as anxiety disorder rather than PTSD, it was the     fact that his polysubstance abuse had been denied as part of the service-connected condition.  Thus, the Board must address the claim for service connection for polysubstance dependence.

As an initial matter the Veteran is diagnosed with polysubstance abuse/dependence.  The Veteran contends that his current polysubstance abuse/dependence is secondary to his service-connected anxiety disorder.  Accordingly, the claim turns on whether there is a nexus between the Veteran's polysubstance abuse/dependence and his service-connected anxiety disorder.  The record contains conflicting VA medical opinions on this matter.  

The Veteran was provided a VA examination in November 2011.  The examiner diagnosed the Veteran with anxiety disorder, cocaine dependence, alcohol dependence, and cannabis dependence.  The examiner stated that the Veteran did not report using alcohol or other drugs as a way to cope with his anxiety or as a so-called form of self-medication.  

The Veteran was provided another VA examination in July 2016.  The examiner diagnosed the Veteran with other specified trauma and stressor-related disorder and polysubstance abuse/dependence, specifically cocaine use disorder and alcohol use disorder.  With regard to the Veteran's other specified trauma and stressor-related disorder, the examiner explained that the change in diagnosis reflected a change in terminology from DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV) to DSM-5 but the symptoms in both cases reflected sub-syndromal post-traumatic stress.  

The examiner opined that the Veteran's cocaine use disorder and alcohol use disorder were at least as likely as not caused by his service-connected anxiety disorder (diagnosed here as Other Specified Trauma- and Stressor-Related Disorder).  The examiner explained that the Veteran had a well-documented   history of polysubstance abuse/dependence and currently met the DSM-5 diagnostic criteria for cocaine use disorder (in early remission) and alcohol use disorder (in early remission).  The examiner opined that based on a thorough review of records, it was at least as likely as not that the Veteran's substance use conditions are secondary to his service-connected anxiety disorder.  The July 2016 examiner acknowledged that there was evidence both for and against this conclusion which was equally weighted.  Specifically, the examiner noted that the Veteran's records had not suggested that his substance abuse began as a method for self-medicating anxiety-related symptoms stemming from the witnessed shooting in service.  He also acknowledged that the Veteran had reported use of alcohol and marijuana prior to military service.  However, the examiner noted that there was no evidence that   such use was problematic prior to the Veteran's enlistment.  The examiner also acknowledged the negative opinion of the prior VA examiner.  

Nevertheless, the examiner stated that the Veteran's submissions, including treatise evidence, indicated that substance abuse could be a primary condition or a secondary condition as a way to self- medication anxiety, depression, and sleep problems.  The examiner noted that the Veteran's history suggested that his substance abuse became problematic in the late 1990s due to general stress and anxiety, which was partly caused by his traumatic exposure in service.  The examiner opined that the evidence of record supported a link between the Veteran's substance abuse and his service-connected anxiety.  

After reviewing the conflicting opinions, the Board affords greater probative weight to the positive July 2016 opinion.  While both opinions were provided by trained medical professionals after a review of the claims file and examination of the Veteran, the November 2011 examiner did not specifically opine that the Veteran's polysubstance abuse/dependence was less likely than not caused by or aggravated by the Veteran's anxiety disorder.  Rather, he merely stated that the Veteran did not report using alcohol or other drugs as a way to cope with his anxiety or as a so-called form of self-medication.  In contrast, the July 2016 examiner expressly opined that the Veteran's polysubstance abuse/dependence was caused by his service-connected anxiety disorder.  Moreover, in rendering the positive opinion     the examiner provided an in-depth overview of the positive and negative evidence, including the negative opinion of the November 2011 examiner.  As such, the July 2016 positive nexus opinion is highly probative.

The Board has not overlooked the fact that the July 2016 examiner's positive nexus opinion appears to be at least partially premised on the assumption of the occurrence of the reported traumatic experience involving a shooting at Fort Bragg.  The Board notes that the March 2012 rating decision, which granted service connection for an anxiety disorder, did not concede the occurrence of that event and VA attempts to verify it were unsuccessful.  Nevertheless, the examiner concluded that the substance abuse was associated with the service-connected anxiety disorder, and the Board finds, after resolving doubt in the Veteran's favor, that the examiner's references to the reported, but unverified, in-service shooting do not ultimately undermine the probative value of the positive opinion regarding substance abuse. 

In light of the above and resolving reasonable doubt in favor of the Veteran, service connection for polysubstance abuse/dependence as secondary to service-connected anxiety disorder is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  

To the extent the Veteran's claim for service connection for PTSD was not mooted by the grant of service connection for the diagnosed anxiety disorder, see Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board finds that service connection for PTSD is not warranted.  In this regard, the Board notes that both the November 2011 and July 2016 VA examiners found the Veteran did not meet the full diagnostic criteria to support a diagnosis of PTSD.  The Board notes that the VA examiners based their conclusions on the medical findings; their conclusions were not based on the lack of a verified stressor.  The Board does note that VA treatment records have diagnosed PTSD at times.  Regardless, in this case, the Veteran's claimed stressor has not been corroborated.

As pertinent here, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evaluation, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear   and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, the veteran's lay testimony may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  If, however, a veteran did not serve in combat, or if the claimed stressor is not related to combat, there must be independent evidence to corroborate the veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  A veteran's testimony alone cannot establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a medical health professional based on post-service examination of the veteran cannot be used to establish the occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  

In this case, the Veteran does not contend and the evidence does not reflect that he served in combat.  Rather, his stressor involves standing next to a soldier who was shot in the dining facility of the 269th Aviation Battalion sometime between either 1974 or 1975.  In support of this contention, the Veteran submitted a statement by M.W., who stated he recalled this shooting, but did not state he witnessed the shooting or the Veteran's particular involvement in this incident.  

Attempts were made to verify this incident, with requests for information or verification being made to the U.S. Army Crime Records Center, U.S. Army and    Joint Services Records Research Center (JSRRC), and to the Fayetteville Observer newspaper.  The responses indicated that there were no records concerning this incident.  JSRRC specifically noted they researched the U.S. Army historical records available to them but were unable to document the incident described by  the Veteran.  

In short, there is no evidence from any official source confirming the Veteran's stressor.  While M.W. has reported that a shooting occurred, he did not indicate knowledge of the Veteran's involvement, if any, in the event.  To support a claim for PTSD based on a noncombat stressor, § 3.304(f)'s requirement to provide "credible supporting evidence that the claimed in-service stressor occurred" requires evidence not only that the stressor occurred, but that it occurred to the Veteran.  Kays v. Snyder, No. 2016-1314, 2017 WL 360558, at *3 (Fed. Cir. Jan. 25, 2017).  Here, the Veteran has a long history of significant substance abuse and appears to have first recalled the incident in 2004.  In this regard, a May 2004 VA treatment record noted the Veteran came in "to share an incident that he recalled while he was in the military.  He states, now remembering, a man that was shot  next to him while waiting in the chow line at Fort Bragg.  He states having stress problems ever since that day, however he feels he suppressed that memory until recently."  In light of the above, the Board finds the Veteran's assertion of witnessing a shooting of a person standing next to him in the mess hall is not sufficient, in and of itself, to support a finding that he was, in fact, present at that time.  Id.; see also See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous records and the significant time delay between the affiants' observations and the date on which the statements were written are factors that the Board can consider and weigh against a veteran's lay evidence).

Accordingly, in the absence of a confirmed stressor, the Board finds that the preponderance of the evidence is against the claim for service connection for PTSD.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  


ORDER

Entitlement to service connection for polysubstance abuse/dependence as secondary to an anxiety disorder is granted.

Entitlement to a psychiatric disorder claimed as PTSD is denied. 

______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


